Citation Nr: 1634482	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  10-19 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a rating in excess of 10 percent for post left shoulder arthroscopic surgery, from September 29, 2009.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to December 2005.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. Jurisdiction has since been transferred to the RO in Baltimore, Maryland.

The issue was previously remanded by the Board in April 2015.

This appeal has been processed in part through VA's Virtual Benefits Management System (VBMS) paperless claims file system.


FINDING OF FACT

The left shoulder status-post arthroscopic surgery has been manifested by pain and recurrent dislocations but without limitation of motion at shoulder level or guarding of movement.


CONCLUSION OF LAW

Left shoulder status post arthroscopic surgery is 20 percent disabling.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103 and 5103A (West 2014), and implemented in part at 38 C.F.R § 3.159  (2015), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, in the present case, the issue of the disability rating of the left shoulder stems from an action initiated by the RO, not the Veteran.  Indeed, the issue was adjudicated pursuant to a reduction initiated by the RO which is not a claim or application for benefits under the VCAA. Thus, the notice and assist provisions of the VCAA do not apply to the present case.  Regardless, in a June 2008 letter, the RO informed the Veteran that he could submit evidence on his behalf, he was entitled to a representative and that he could request a hearing.  The Veteran was also informed in accompanying documents of the evidence considered in his case and the applicable rating criteria.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical center records, and private treatment records.  The Veteran underwent a VA examination most recently in February 2016.  The examination was adequate and provided sufficient detailed findings to allow for the adjudication of the issue at hand.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the adjudication of this claim.  See 38 C.F.R. § 3.159 (2015).

II. Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
 § 4.7 (2015).

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  The disability has not significantly changed and a uniform evaluation is warranted.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.

The Veteran's shoulder condition is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Evidence of record shows that the Veteran is left hand dominant.  Limitation of motion of the major arm is evaluated as follows: at shoulder level, 20 percent; midway between side and shoulder level, 30 percent; and to 25 degrees from side, 40 percent.  An otherwise noncompensable condition of the shoulder exhibiting painful motion warrants a minimal compensable rating of 10 percent.  38 C.F.R. § 4.59.

The Veteran has been assigned a 10 percent evaluation.  The evaluation contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59 (2015).  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of motion to shoulder level.  DeLuca, supra.

At the September 2008 VA examination, the Veteran's claims file was not available for review by the examiner, but a detailed history was recounted and a complete examination undertaken.  The Veteran reported that a May 2006 left shoulder surgery had given him approximately 50 percent improvement to his left shoulder condition.  He reported moderate intermittent pain of the left shoulder occurring two to three times a day for five minutes.  He reported functional impairment in difficulty using his arm overhead or lifting more than 50 pounds due to pain.  The Veteran denied flare-ups.  The examiner found forward elevation was limited to 170 degrees with mild to moderate pain at 160 degrees.  Abduction was limited to 140 degrees with mild to moderate pain at 130 degrees.  Adduction was limited to 30 degrees. Internal rotation and external rotation were full at 90 degrees.  There was no additional limitation on repetitive use.

VA outpatient treatment records dated from May 2011 to August 2015 show treatment for pain on the left shoulder.  Records consistently showed normal strength and minimal limitation of motion of the left shoulder, if any.  

At the February 2016 VA examination, the examiner rendered a diagnosis of glenohumeral joint instability, left shoulder.  The Veteran reported flare ups with the most recent the previous week, which reduce functionality due to pain, weakness, fatigability or incoordination.  Range of motion during flare-ups could not be determined as the Veteran was not currently experiencing one.  The Veteran denied losing any work due to the disability, but endorsed problems with lifting and carrying due to pain.  On physical examination, flexion was to 180 degrees, abduction 180 degrees, external rotation 60 degrees and internal rotation 90 degrees with no functional loss or pain noted on exam.  There was no evidence of pain on weight bearing, no localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no additional function loss or range of motion after three repetitions.  The examiner could not determine if pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time as there was no objective evidence of the same.  There was no ankyloses and no atrophy.  A history of frequent episodes of glenohumeral joint dislocation was noted which did not cause any limitations in range of motion.  A scar measuring 2cm by 1 cm was noted on the left shoulder.  The scar was linear and superficial with no pain or keloid formation.  

On review of the evidence above, the Veteran's abduction, at its worst, to include upon consideration of pain and repetitive use, was limited to 140 degrees on examination in September 2008.  At the most recent VA examination of February 2016, abduction was to 180 degrees.  Normal abduction is from 0 to 180 degrees.  See 38 C.F.R. § 4.71a, Plate I.  Thus, shoulder motion is shown to not be limited at the shoulder level in abduction.  Accordingly, a disability rating in excess of 10 percent is not warranted.  

The Board has considered whether a higher disability rating is warranted under any other applicable diagnostic code.  In this regard, the Board as considered whether Diagnostic Code 5202, for malunion of the humerus with moderate deformity would provide a higher disability rating based on the reports of frequent dislocations of the glenohumeral joint.  In this regard, the Board notes that under Diagnostic Code 5202, the major joint is rated as 20 percent for malunion of the humerus with moderate deformity; a 30 percent disability rating is warranted for malunion of the humerus with marked deformity.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder.  38 C.F.R. § 4.71a.

While the record documents frequent dislocations of the glenohumeral joint, the same have not been accompanied by any guarding of movement, reported pain or more than just mild limitation of motion.  However, the frequent dislocations more closely approximate the criteria for a higher evaluation.  Therefore, the Board finds that a higher disability rating under Diagnostic Code 5202 is warranted.  

An evaluation in excess of 20 percent is not warranted since his remaining functional range of motion remains above shoulder level and neither the objective nor subjective evidence suggests any impairment warranting an evaluation in excess of 20 percent.

Similarly, the Board has considered whether a separate compensable rating is warranted for the scar on the left shoulder.  However, the scar is shown to be superficial and not painful.  Therefore, a separate disability rating for the scar is not warranted.  

The Board has also considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2015).  On review, the referenced diagnostic code contemplates the Veteran's claimed symptoms.  For example, left shoulder pain.  Higher schedular ratings are available for greater levels of disability.  As the rating criteria are considered adequate, referral for consideration of extraschedular ratings is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The evidence does not suggest that the Veteran's service-connected left shoulder disability is of such severity so as to preclude gainful employment.  Thus, the Board declines to infer a claim of entitlement to a total disability rating based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).


ORDER

A disability rating of 20 percent for post left shoulder arthroscopic surgery, from September 29, 2009, is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


